Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: This corrected notice of allowance is sent to correct renumbering of the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The application recites variations of an invention as follows:
Regarding claim 3:
A method for processing audio signals in a radio transmitter, the method comprising:
receiving an analog audio sample stream and a digital audio sample stream; 
computing a normalized cross-correlation of audio envelopes using a vector of bandpass samples of the analog audio sample stream and a vector of bandpass samples of the digital audio sample stream;
determining offsets in time between the analog audio sample stream and the digital audio sample stream using the normalized cross-correlation of audio envelopes;
filtering the determined offsets in time to produce filtered offset values; 
determining an alignment slip adjustment value as a function of the filtered offset values; 
aligning the analog audio sample stream and the digital audio sample stream using the determined alignment slip adjustment value, wherein aligning the analog audio sample stream and the digital audio sample stream includes adjusting a relative offset between the analog and digital audio streams using limiting and hysteresis to reduce the magnitude and frequency of the adjusting; and
generating a hybrid radio signal for broadcast that includes time-aligned analog audio and digital audio.

Regarding claim 10:
A method for processing audio signals in a radio transmitter, the method comprising:
receiving an analog audio sample stream and a digital audio sample stream obtained from an analog audio stream and a digital audio stream;
determining offsets in time between the analog audio sample stream and the digital audio sample stream using a normalized cross-correlation of audio envelopes of the analog audio sample stream and the digital audio sample stream prior to transmitting the analog audio stream and digital audio stream using a transmitting amplifier of the radio transmitter, wherein determining offsets in time further comprises:
using a coarse envelope cross-correlation computed over a first range of lag values to locate a vicinity of the time offset; and
subsequently using a fine envelope cross-correlation computed over a second range of lag values, where in the second range of lag values is narrower than the first range of lag values;
filtering the determined offsets in time to produce filtered offset values;
determining an alignment slip adjustment value as a function of the filtered offset values;

generating a hybrid radio signal for broadcast that includes time-aligned analog audio and digital audio.

Regarding claim 15:
An apparatus for generating a hybrid radio signal for broadcast, the apparatus comprising:
a digital input port configured to receive a digital audio sample stream; an analog input port configured to receive an analog audio sample stream; processing circuitry configured to:
compute a normalized cross-correlation of audio envelopes using a vector of bandpass samples of the analog audio sample stream and a vector of bandpass samples of the digital audio sample stream;
determine offsets in time between the analog audio sample stream and the digital audio sample stream using the normalized cross-correlation of audio envelopes; 
filtering the determined offsets in time to produce filtered offset values; 
determine an alignment slip adjustment value as a function of the filtered offset values;
align the analog audio sample stream and the digital audio sample stream using the determined alignment slip adjustment value;
adjust a relative offset between the analog audio sample stream and the digital audio sample stream using limiting and hysteresis; and


The highlighted portions indicate the significant portions in combination with all the recited limitations as claimed. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the highlighted portion and its connections.
Prior art references, such as those listed in the previously filed notice of references, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656